Citation Nr: 1709088	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar strain, to include entitlement to a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 20 percent for left leg paresthesias, to include entitlement to a TDIU.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from March 1998 to March 2002, and from January 2003 to March 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) that continued a 40 percent rating for lumbar strain and a 20 percent rating for left leg paresthesias, and denied service connection for posttraumatic stress disorder (PTSD) due to sexual trauma.  An interim (November 2014) rating decision granted service connection for PTSD and assigned a 30 percent rating effective July 21, 2008.  As this represents a complete grant of the Veteran's claim of entitlement to service connection for PTSD, the issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This case was previously before the Board in January 2015, when it was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's lumbar strain is not shown to have manifested in unfavorable ankylosis of the entire thoracolumbar spine, nor incapacitating episodes (of medically undistinguished symptoms of disc disease) having a total duration of at least 6 weeks during a 12 month period, nor any other compensable neurological manifestations (aside from the left leg sciatic impairment addressed separately).

2.  The Veteran's disability manifesting in left leg paresthesias manifests in moderate incomplete paralysis / impairment of function of the left sciatic nerve; the symptom manifestations do not more nearly approximate moderately severe incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for service-connected lumbar strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  A rating in excess of 20 percent for the Veteran's service-connected left leg paresthesias is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Initially the Board finds that, with respect to the claims resolved herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The RO's actions substantially complied with the remand instructions of the Board's January 2015 remand; the June 2016 VA examination report is of record.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

However, the Board notes that, while the January 2015 Board remand of the Veteran's appeal was being processed at the RO, the Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 
 
In the present case, the Board finds that remand is not necessary for a new VA examination as the Veteran is already in receipt of the highest rating assignment available under the rating criteria based upon limitation of motion of the thoracolumbar spine.  In order for the Veteran to obtain a higher rating for that joint disability, the evidence would have to show unfavorable ankylosis of the entire thoracolumbar spine, which, as discussed below, it does not.  Ankylosis is fixation of a spinal segment (either the entire cervical spine or the entire thoracolumbar spine) or the entire spine, which can be in a neutral position (favorable ankylosis) or in either flexion or extension (unfavorable ankylosis).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  See also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  If the spine is fixed in position, there is no motion of the spine.  Consequently, the concern raised by the Court in Correia is moot in such a case as there is no motion of the spine or spinal segment when there is ankylosis.  Thus, remanding for a new examination at this point would not provide any additional information upon which a higher disability rating could be based, as the evidence of record clearly establishes that the Veteran's thoracolumbar spine is not ankylosed (as discussed below), and the Veteran is already in receipt of the highest disability rating available based upon limitation of motion of the thoracolumbar spine.  Although an argument could be made that an extra-schedular rating could still be considered, as discussed in further detail below, the Board has considered all of the Veteran's symptoms in evaluating his service-connected disability and does not find that any are outside the rating schedule.  Therefore, the Board does not find a reason to further delay appellate review of this matter solely for a new VA examination.

Analysis

The Veteran generally contends that he is entitled to a rating in excess of 40 percent for his service-connected low back disability.  The relevant law provides that disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbar strain has been rated as 40 percent disabling by the RO under the provisions of Diagnostic Code 5237 for lumbosacral strain throughout the period on appeal.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 4.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 5.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a 10 percent rating.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's disability of left leg paresthesias associated with lumbar strain is rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  The Board notes that Diagnostic Code 8520's rating criteria are identical to those for Diagnostic Code 8620 for neuritis of the sciatic nerve and Diagnostic Code 8720 for neuralgia of the sciatic nerve.  See 38 C.F.R. § 4.124a.

Under Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe paralysis; a 60 percent rating is warranted for severe paralysis, with marked muscular atrophy; and a maximum 80 percent rating for complete paralysis (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).

In June 2008, the Veteran submitted correspondence claiming entitlement to a higher disability rating for his service-connected back disability and a higher disability rating for his service-connected left leg paresthesias.  In July 2008, the Veteran underwent a VA examination in connection with the claims.  The report of the July 2008 VA examination shows that the Veteran complained of "progressively worse" symptomatology since onset; the pathology was treated with medication.  A diagnostic imaging study conducted at that time showed "transitional type S1 vertebral body," with other "anatomical" alignment" and "[m]ild degenerative changes at L4-L5" noted to be consistent with findings on a prior January 2006 MRI report.  The VA examiner noted that "[t]here may be a mild to moderate stenosis due to prominent ligamentum flavum laxity and disc bulging," but there was "[n]o significant interval change" in comparing the new diagnostic imaging to the prior January 2006 MRI.  The VA examiner noted "[t]here is mild facet arthropathy at L4-L5 and L5-S1.  There is no significant disc disease or stenosis," and explained that the "transitional S1 vertebrae ... is congenital, and not implicated in vet's complaints."

The July 2008 VA examination report goes on to discuss left leg disability findings, noting that "[t]he left tibialis anterior showed occasional fibrillations and positive sh[a]rp waves at rest.  Motor unit potentials were normal."  Additionally, the VA examiner noted that "[t]he left gastrocnemium sh[o]wed rare fibrillation potentials at rest."  The VA examiner explained that this "study indicates a minor degree of denervation in the two muscles examined.  The findings are consistent with L5 and S1 radiculopathies on the left side."

The July 2008 VA examination report showed that the Veteran's symptom history included paresthesias, falls, unsteadiness, fatigue, decreased motion, stiffness, weakness, and pain ("nonradicular pattern - stocking distribution on LLE").  The reported pain was "sharp/dull/burning/crawly/hot/cold sensations dependent upon activity" that was "severe" and "constant" on a "daily" basis, without radiation.  The symptom report shows that the Veteran did not have a history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, leg or foot weakness, nor spasms.  The July 2008 VA examination report shows that the Veteran did not experience "flare-ups of the spinal conditions" and did not experience any "incapacitating episodes of spine disease" (quotes adjusted from all-capitalization).  The report notes that the Veteran used a "wheeled walker, without evidence of use for steadiness and/or off-loading when observed."

The July 2008 VA examination report shows that inspection of the examiner's spine revealed normal head position, drooped shoulders, elongated neck, torso tilted to the left, with abnormal gait.  The VA examiner commented that the gait abnormality was "non-physiologic," observing that "on rising out of chair, became 'wobbly', when apprised to use walker for balance, wobbling stopped as he reached for [d]evice."  No abnormal curvatures were noted aside from "list" (quotation adjusted from all-capitalization).  There were "[n]o" abnormalities of the thoracic sacrospinalis with the exception of some "[t]enderness" on the left side.  Detailed spine motor examination findings show fully normal active motion against full resistance in every respect (hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension).  Muscle tone was abnormal with "disuse weakness," but there was no atrophy.

Detailed sensory examination findings in the July 2008 VA examination report show fully normal "2/2" sensation function for both lower extremities for light touch and position sense.  The July 2008 VA examiner noted that in the Veteran's account: "entire LLE [left lower extremity] described as having paresthesias...."  However, the VA examiner explains that the "area described by veteran cannot be explained biologically, and does not correlate with either the diagnostic test results or the specialty exam."

Detailed reflex examination findings in the July 2008 VA examination report show that the Veteran retained fully normal "2+" reflexes for both knee jerk and ankle jerk in his bilateral lower extremities.  Additionally, range of motion testing of the spine revealed flexion from 0 to 25 degrees, extension of 0 degrees, left lateral flexion from 0 to 15 degrees, left lateral rotation from 0 to 15 degrees, right lateral flexion from 0 to 15 degrees, and right lateral rotation from 0 to 15 degrees.  The report expressly indicates that there was "[n]o" objective evidence of pain on active range of motion, and "[n]o" additional limitation with repetitive motion, and "[n]o additional limitations after three repetitions of range of motion.  Lasegue's sign was positive, and the VA examiner explained that "positive on axial loading, skin fold, slr, often signifies symptom amplification."

The July 2008 VA examination report shows that the Veteran reported that he was unemployed at the time after being "fired for performance issues" in April 2008.  The VA examination report notes that the Veteran described that his lumbosacral strain "[p]revents" daily activities such as chores, shopping, exercise, sports, and recreation; it imposes "[s]evere" impairment of traveling, toileting, and grooming, and "[m]ild" interference with bathing.  The VA examiner noted, however, that the reports were "incongruent with physical performance: presented well groomer, fluid movements, thus stated incapacitation does not make medical sense."

The peripheral nerves subsection of the July 2008 VA examination report notes that the Veteran's "paralysis of sciatic nerve" was described by the Veteran as "progressively worse" and was treated with medication.  There was no history of associated hospitalization.  The report notes "non-radicular ('stocking distribution' entire LLE)" with "[p]ain."  The report summarizes the muscle functions of the affected areas by noting muscle strength of "5," and that the Veteran "uses walker for ambulation," has an "even pattern of wear on soles, no foot drop, muscle bulk BLW near symmetric...."  Sensory function testing findings were "[n]ormal" in all tested respects, including pain, light touch, and position sense.  Reflex examination testing was "2+" fully normal for both left knee and left ankle reflexes.  There was no muscle atrophy, no abnormal muscle tone or bulk, no tremors, no tics, nor otherwise abnormal movements.  The VA examiner found that there was no impairment of the function of any joint by the nerve disorder.  Gait and balance were normal, with the VA examiner again noting that the Veteran's apparent gait abnormality during the examination was non-physiologic in nature.  The VA examiner further commented that the Veteran's described sensory symptoms were "non-physiologic sensory findings."  The VA examiner confirmed that the test results included electromyography and other tests.  The VA examination report notes that the Veteran described that his left leg neurological impairment "[p]revents" daily activities such as chores, shopping, exercise, sports, and recreation; it imposes "[s]evere" impairment of traveling, toileting, and grooming, "[m]oderate" interference with bathing, and [m]ild interference with dressing.  The VA examiner noted, however, that "[s]ubjective report overshadows objective findings."

VA medical treatment reports from September 2008 include documentation of the Veteran's description that his left leg "feels weak," that the Veteran had experienced episodes of falling, and that he used a wheeled walker.  One report from this month shows that the Veteran described that his leg was progressively weaker and that he was unable to ambulate without having to manually "pick up his leg."  The reports include findings indicating that the Veteran's right calf appeared to be "slightly" bigger than his left leg, with reflexes normal and strength "questionably 4 out of 5 on the left," and with the Veteran having "difficulty tapping his toe and seemed to have some balance issues when attempting to stand on his toes and his heels."  A neurological note amongst the reports indicates that there was left leg motor weakness with limited extension and flexion of the knee, limited dorsiflexion and plantar flexion, mild ability to straight leg elevate; the note indicates that it was unclear whether some deficit was related to pain.  This report shows a noted sensation deficit on the left associated with "L5-S1-2" in addition to absent left knee jerk reflex and present left ankle jerk with reference to a left downgoing toe reflex.  One report shows that "interviewers were surprised at the amount of movement and strength that was noted in transferring from walker to handcycle," and that "[a]lthough [Vet] verbalized 'no balance ... no ability to move my left leg or foot ... no sensation in the left foot,' [Vet] was able to independently transfer with interviewers spotting, but no physical assist needed for the transfer or foot placement."  A September 2008 report also shows that the Veteran "denies any urinary or bowel problems."

VA medical treatment reports from October 2008 show that the Veteran reported being "unable to bear weight on the left because it causes increased pain and also because his leg gives out, and he suffers frequent falls as a result."  The report indicates that "[d]ue to this instability, he has been issued a rolling walker, although he arrives at today's appointment in a wheelchair, since he had to walk longer distances...."  An October 2008 VA medical note shows that reflexes were "mildly decreased on the left, normal on the right," and that "[t]he left lower extremity appears to be mildly atrophied in comparison to the right."  One of the October 2008 reports shows that the Veteran "states that the leg is to the point now where he cannot manually function with his left leg and has to drag it along."  An October 2008 report includes findings of "3/5 weakness ... 4/5 weakness ...."  October 2008 VA treatment reports show that the Veteran "denied bowel or bladder dysfunction."

VA treatment records from November 2008 present findings including that the Veteran was observed to walk with "a bit of a left leg drag" and "also has some hyperreflexia left lower with diminished muscle strength against resistance" (quotations adjusted from all-capitalization).  A January 2009 report shows that the Veteran requested the assistance of a mechanical lift, noting that he required the assistance of his wife to get up when he is on the floor of his home.

Significantly, February 2010 VA medical records show that the Veteran presented "with loss of fecal continence."  The Veteran described that "this morning he felt that he had some rumbling in his stomach and then found that he was stooling himself."  Examination revealed that the Veteran's "[r]ectal tone does appear to be somewhat decreased and the patient does have some numbness on the left side of his perianal region subjectively.  He is also unable to generate a strong rectal squeeze during examination."  The Veteran underwent further testing and an MRI which led to the medical conclusion that there was "no evidence of acute disease" and there was "normal cord intensity with no evidence of impingement."  A medical determination was made that "the patient is stable" and "there is no acute intervention required at this time...."  The Veteran declined any further follow-up with neurosurgery stating "that he would refuse such a consultation as it would be 'a waste of his time.'"  Notably, an April 2010 VA neurosurgery report shows that the Veteran "denies any bowel or bladder incontinence" as of that time.

The Veteran underwent another VA medical examination in connection with this appeal in March 2015.  The report of that examination shows that the Veteran's spinal complaints were attributed to diagnoses of lumbar strain, lumbar spondylosis without myelopathy, and intervertebral disc degeneration.  The Veteran reported achy or sharp back pain that "never goes away" of severity "5.5/10 to 8/10," precipitated by extended walking or standing for more than 40 minutes.  The report notes that the Veteran described that "severe back pain episodes decrease his mobility to the point he cannot get to bathroom on time to use the toilet," with such exacerbations occurring "[o]nce a month" for "a few hours."  During such a flare-up, the Veteran reported that he is "[u]nable to bend back/waist in any direction; no distance walking, or significant standing time, and he will stay in bed but if that is not working he has to get up and move about a little while."  At the time, the Veteran was listed as being employed "[f]ull [t]ime on campus" in at a university, with his employer providing accommodations "regarding parking, classroom...."  The Veteran reported he uses the top of a sink or a wall for bracing his body at home.

The pertinent spinal range of motion testing results presented in the March 2015 VA examination report show impairment: forward flexion from 0 to 40 degrees, extension from 0 to 10 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 20 degrees, right lateral rotation from 0 to 10 degrees, and left lateral rotation from 0 to 30 degrees.  The VA examiner explained that the limitations of motion contribute to a functional loss to the extent that "Per VA definition, loss of excursion (akin to Loss of ROM) is an independent determinate [sic] of Loss of function."  The VA examiner further documented "[p]ain noted on exam and causes functional loss."  The report shows "evidence of pain with weight bearing," as well as localized tenderness or pain on palpation of the thoracolumbar spine" featuring "exquisite tenderness, even to very light tactile touch...."  The VA examiner noted that the Veteran was clinically observed to be able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion, and noted that "[t]he examination neither supports nor contradicts the Veteran's statements describing functional loss with repetitive use over time."  The VA examiner similarly expressed an inability to determine details of the severity of unobserved flare-ups or any unobserved further pain, weakness, fatigability, or incoordination.

The March 2015 VA examination report shows that there was no muscle spasm observed upon examination, but localized tenderness and guarding resulted in an abnormal gait or abnormal spinal contour.  Muscle strength testing revealed fully normal strength "5/5" for all movements of both hips, knees, ankles, and great toes.  There was no muscle atrophy.  Reflex examination revealed fully normal "2+" reflexes for both knees, and "1+ Hypoactive" reflexes for both ankles.  Sensory examination revealed normal findings for the right leg and "[d]ecreased" sensation for the left leg in each tested area (upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes).  The VA examiner noted: "Circumferential left foot to proximal thigh hypesthesia is not consistent with current diagnostic findings or other exam findings."  Straight leg raising testing was negative bilaterally.  The VA examiner initially indicated that there was no radiculopathy, but then also marked a box to indicate that there was "mild" radiculopathy of the left side.  The VA examiner explained that the indicated nerves involved in the pathology were "L5, S1 on Left per prior EMG testing," but that the "[s]ubjective symptoms and responses during [] today[']s exam are inconsistent with Clinical objective & radiographic findings."

Significantly, the March 2015 VA examination report expressly and specifically confirms that there was no ankylosis of the spine.  Also, the VA examiner found that the Veteran does have intervertebral disc syndrome, and specified that the Veteran had not "had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months."

The March 2015 VA examiner also indicated that there were no other neurologic abnormalities or findings related to a thoracolumbar spine condition, including indicating that there was "No" current presence of "bowel or bladder problems."  Notably, the March 2015 VA examination report's discussion of the Veteran's documented medical history noted that the Veteran had "new" onset on "bowel incontinence" in February 2010, and the VA examiner notes that there was no such symptom complaint at the time of the March 2015 examination.

The March 2015 VA examiner also reported that the remaining effective function of the extremities was greater than that which would be equally well served by amputation or prosthesis.  The report of diagnostic imaging shows that arthritis was documented along with other findings consistent with prior reports, but no vertebral fracture with loss of 50 percent or more of height.  In a final section on functional impairment, the VA examiner's report comments that the Veteran "has the ability to perform essential job tasks, although when he is not tolerating his Back related symptoms well, the associated pain inhibited effort and/or duration of effort may likely make it difficult for him to perform these essential tasks."  The VA examiner indicated that there were no other pertinent findings.

A June 2016 medical opinion from another VA medical professional was obtained by the RO to further address the significance of each of the Veteran's spinal diagnoses listed in the March 2015 VA examination report.  The June 2016 medical opinion indicates that the lumbar spondylosis and the mild intervertebral disc degeneration were "separate and distinct" from the service-connected lumbar strain, but that none of the Veteran's associated symptomatology could be clearly distinguished from the service-connected pathology "without resorting to mere speculation."  The Board notes that the Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, the Board has considered all of the spinal symptoms shown in this case to be part of the service-connected disability picture for consideration in the rating issue on appeal.

Lumbar Strain

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 40 percent for the Veteran's service-connected low back disability.

The Board also finds that the overall disability picture for the Veteran's low back disability does not more nearly approximate a 50 percent rating under the applicable rating criteria.  38 C.F.R. § 4.7.  Even when considering functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, he still retains the ability to move his spine.  Further, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension such that it results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  The Veteran has not had any of these symptoms.  Therefore, his symptoms have not more closely approximated unfavorable ankylosis of the entire thoracolumbar spine.  Id.; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).

In light of the above, the Board finds that a higher rating is not warranted for lumbar strain in this case.

Left Leg Paresthesias

As the Veteran is currently in receipt of a 20 percent rating for his paresthesias of the left leg, to merit a higher rating, the evidence must show that such condition causes greater than moderate, incomplete paralysis of the involved sciatic nerve.  However, based on the foregoing, the Board finds the preponderance of the evidence is against such impairment.  The Board acknowledges the implicit allegation that his left leg neurological impairments are worse than reflected by the current rating; however, the Board finds the Veteran's statements with respect to the severity of his neurological disability, to the extent they conflict with the medical evidence, to lack credibility as they are inconsistent with the results of objective clinical testing and as they are made in connection with a claim for compensation benefits.  As noted by the 2008 and 2015 examiners, there is simply no medical evidence to support a finding of more severe neurological impairment suggested by the Veteran's reports.  Further, the pathophysiology of his left lower extremity neurological impairment is outside the scope of his own lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The medical evidence providing objective metrics of the severity of his connected left leg neurological deficits features the set of medical treatment reports of record, the July 2008 VA examination report, and the March 2015 VA examination report (with additional June 2016 medical opinion).  The clinical findings indicate no more than moderate impairment of function of the left sciatic nerve, and the medical examiners noted that the Veteran's subjective reports suggesting greater levels of impairment were inconsistent with the medical nature of the disability and the clinical findings.  There is also no competent medical evidence of record indicating the Veteran's left leg pathology featuring sciatic nerve impairment involves any other nerves.  Consequently, the Board finds that a higher rating is not warranted for the left leg neurological impairments in this case.


Additional Consideration of Rectal Incontinence

The Board again notes that the rating criteria for spinal disabilities direct that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.  The evidence of record, including the March 2015 VA examination report's discussion of the medical history pertinent to this appeal, directs the Board's attention to the Veteran's experience of bowel incontinence in February 2010.  The Board notes that February 2010 VA medical records and the March 2015 VA examination indicate that the Veteran presented "with loss of fecal continence" in February 2010.

Impairment of sphincter control is rated under 38 C.F.R. § 4.114, Diagnostic Code 7335.  Under Diagnostic Code 7335, impairment of sphincter control is rated as follows: a noncompensable (0 percent) rating is warranted for healed or slight impairment, without leakage; a 10 percent rating is warranted for constant slight or occasional moderate leakage; a 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad; a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The evidence discussed above reflects that the Veteran experienced a single instance of bowel incontinence in February 2010, with no indication of prior or subsequent symptomatology.  Notably, all indications prior to the February 2010 instance show that the Veteran denied any bowel incontinence, the March 2015 VA examination report cites February 2010 records showing the incontinence was new at that time, and an April 2010 VA neurosurgery report confirms that the Veteran "denies any bowel or bladder incontinence" as of that time.

Thus, even assuming that the episode was a manifestation of the spinal disability on appeal, it is not a compensable one.  A compensable rating contemplates at least "constant slight" or "occasional moderate leakage."  The single instance of bowel incontinence shown in this case does not more nearly approximate a compensable level of disability rather than a noncompensable level ("slight impairment").  Consequently, the Board finds that a higher rating is not warranted for the left leg neurological impairments in this case.

Extraschedular and TDIU Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the disabilities addressed above.  An extraschedular disability rating is warranted when there is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under  Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

As described above, the manifestations of the Veteran's back disability (such as painful limited motion, fatigability, tenderness, weakness, and neurological impairments) are contemplated by the schedular criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  No evidence indicates an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of the lumbar strain issue, to include the neurological aspect of the disability, for extraschedular consideration is not in order.

The available schedular ratings for sciatic nerve impairment also broadly contemplate the Veteran's clinically-supported symptoms in this case.  The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve.  The moderate incomplete paralysis found in this case to be associated with the Veteran's left leg sciatic nerve impairment contemplates the breadth of the medical evidence providing objective metrics of the severity of his connected left leg neurological deficits.  Therefore, the Board finds that the degree of disabilities shown are entirely contemplated by the rating schedule.  Notably, none of the clinical evidence or test results paint an exceptional or unusual disability picture.  Therefore, referral of the left leg paresthesias (sciatic nerve impairment) issue for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria (he has established service connection for posttraumatic stress disorder, lumbar strain, and left leg paresthesias).  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disability in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional pertinent impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered whether the issue of entitlement to TDIU is before the Board as part of the Veteran's claims for increased ratings for his service-connected lumbar strain and left leg paresthesias.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserted that he was unemployable due solely to his back and left leg disabilities in his June 2008 VA Form 21-8940.  The matter was considered and adjudicated by the agency of original jurisdiction (AOJ) in a September 2010 RO rating decision, and the Board may consider it now.  See Bernard v. Brown, 4 Vet. App. 384, 391 (1993) ("the Board's jurisdiction is limited to deciding questions ... which ha[ve] been the subject of a decision by an [AOJ]").

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The increased rating issues on appeal feature the Veteran's service connected lumbar spine and left leg disabilities.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The Veteran's lumbar spine disability has been rated 40 percent disabling throughout the period on appeal, and the left leg disability has been rated 20 percent disabling throughout the period on appeal; the combined rating for these disabilities in 50 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Thus, the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  (The Veteran's additional service-connected disability of PTSD is not for consideration in this TDIU analysis, as this TDIU consideration arises under Rice as part of the increased rating claims currently on appeal, and the Veteran's PTSD disability rating is not part of the appeal before the Board at this time.)

Hence, the Board will now consider whether the Veteran is entitled to consideration for extraschedular rating under 38 C.F.R. § 4.16(b).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19.  Substantially gainful employment is defined as work which is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has an education history of four years of high school in addition to some vocational rehabilitation training (as reported by the Veteran on a VA Form 21-8940 submitted in April 2010).  The Veteran's post-service employment history features work as a cashier and as a security guard (as reported on the April 2010 VA Form 21-8940).  Additionally, a March 2015 VA examination report documents that the Veteran reported "Full Time" employment at that time, with some "[a]ccomodations" provided by his employer.

The evidentiary record includes multiple items of documentation dated in September 2005 concerning his dispute of termination of his prior employment as a security guard.  A "Counseling and Corrective Action Report" indicates that the Veteran was reported to have failed to perform his duties due to being "on a personal call and ... not paying attention to instructions...."  The report discusses concerns with the Veteran's "job performance" and "behavior."  Another September 2005 report associated with the employment termination dispute discusses the employer's account of providing accommodation to the Veteran in which "he was placed at a gate with limited walking and some parking patrol," and "then put him over to first aide gate because ... there would be less walking and no parking patrol at that time," but that the Veteran was unhappy with "certain days he was assigned to work."  The report also notes that the Veteran "started with phone calls."  Another September 2005 report shows that the Veteran himself described: "I was able to perform all the duties of this Security Guard assignment" when he "worked in the guard shack where I could sit and answer phones."  The Veteran also submitted a statement in September 2005 describing that he believed he was unable to find employment because of his disabilities and potential employers' unwillingness to accommodate his disabilities.

A March 2007 report, also associated with the dispute over the Veteran's prior termination of employment further indicates that the Veteran's difficulties with work concerned walking during rounds, and that this was addressed with accommodative tailoring of his assignments.  The March 2007 report also shows that the Veteran described that "all guards were candidates being considered for supervisory positions," and that the Veteran was passed over for supervisory opportunities due to "conduct/actions" (and not due to limitations of back or leg disability).

An August 2006 disability assessment report from a licensed clinical social worker describes that the Veteran is "[m]entally ... compromised in being able to work in that he cannot concentrate, loses his temper easily due to the constant pain he experiences and becomes frustrated easily because of his limitations from his medical condition."

The Veteran's November 2009 VA Form 21-8940 cites a mental health disorder (in addition to "injury") as contributing to his claimed unemployability at that time, and asserted that "prescription medications for his service-connected conditions .... interfere with his ability to work."  At the time of this submission, the Veteran's service-connected disabilities included PTSD (granted in an April 2009 RO rating decision).

As discussed above, the March 2015 VA examination report shows that the Veteran reported he was working full-time as of the time of the examination.  Additionally, the March 2015 VA examination report presents the examining physician's opinion that the Veteran's thoracolumbar spine condition impacted his ability to work, discussing that "when he is not tolerating his Back related symptoms well, the associated pain inhibited effort and/or duration of effort may likely make it difficult for him to perform these essential tasks."  However, the VA examiner stated that "[t]he Veteran has the ability to perform essential job tasks...."

In the present case, the Board finds that the record does not support a conclusion that the Veteran was unemployable due to the service-connected disabilities on appeal (lumbar strain and left leg paresthesias) for the rating period on appeal.  As discussed above, the Veteran's pertinent service-connected lumbar spine and left leg disabilities have not changed in severity during the period on appeal to any degree substantial enough to warrant any change in each's assigned disability ratings; the pertinent service-connected lumbar spine and left leg disabilities are shown to have remained at essentially the same level of severity throughout the period.  In light of this, it is significant that the Veteran reported to the March 2015 VA examiner that he had obtained full-time employment.  As the Veteran's pertinent service-connected disabilities on appeal did not preclude him from engaging in full-time employment as of March 2015, it logically follows that the same disabilities at the same level of severity were not rendering him incapable of such employment at a different date (given that any other factors such as the Veteran's level of training and experience are not shown to have significantly changed during this time).  There is no theory of entitlement presented in this case to explain how the pertinent service-connected disabilities precluded employment during some of the period on appeal when they have not precluded such employment more recently.

Additionally, the medical assessment of the March 2015 VA examiner expressly states that "[t]he Veteran has the ability to perform essential job tasks...."  Indeed, even as the Veteran's arguments asserting his own unemployability have cited details of his prior dismissal from employment as a security guard, the submitted materials of record documenting that dismissal show that the Veteran struggled with certain types of assignments but was capable of completing other assignments associated with the position/career.  As discussed above, the Veteran himself described that he "was able to perform all the duties of this Security Guard assignment" when he "worked in the guard shack where I could sit and answer phones," and he described that he was passed over for promotion to supervisory duties due to concerns regarding his behavior rather than any physical incapacities.

The Board finds, based on the extensive record noted above, that the most competent credible evidence is against a finding that the Veteran has been unemployable due solely to his service-connected lumbar spine and left leg disabilities.  The Board again notes that this determination contemplates only the service-connected lumbar spine and left leg disabilities that are within the scope of the increased rating claims on appeal; the Veteran's service-connected psychiatric pathology is not for consideration in the analysis in this appeal.  Based on the information of record, the Board concludes that the lumbar spine and left leg disabilities at issue do not preclude the Veteran from obtaining and retaining all forms of substantially gainful employment.  The above evidence that speaks to impairment of employability speaks only to difficulty with certain physically demanding positions. The preponderance of the evidence tends to indicate that the Veteran is not precluded from all forms of substantially gainful employment, particularly that of a more sedentary nature (such as the supervisory position promotion he was passed over for due to behavioral concerns and not physical limitations) or with reduced physical requirements consistent with assignments he has been able to fulfill in his employment accommodating his particular limitations.  Therefore, referral for consideration of a TDIU on an extra-schedular basis is not warranted, and the appeal in this matter must be denied.

In summary, throughout the appeal period, the preponderance of the evidence is against assigning any ratings in excess of 40 percent for the Veteran's lumbar strain and the preponderance of the evidence is against assigning any ratings in excess of 20 percent for left leg paresthesias in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Referral for consideration of a TDIU on an extra-schedular basis is also not warranted.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims.


ORDER

A rating in excess of 40 percent for lumbar strain, to include entitlement to TDIU, is denied.

A rating in excess of 20 percent for left leg paresthesias, to include entitlement to TDIU, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


